Citation Nr: 0921120	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
January 1947 and from August 1950 to August 1968.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which, in pertinent part denied entitlement 
to service connection for peripheral neuropathy.

In a March 2006 VA Form 9, the Veteran states that he 
experienced jungle rot as a result of his World War II 
service.  This statement could be construed as a claim for 
service connection.  The claim is referred to the agency of 
original jurisdiction for initial adjudication. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence of record establishes that the Veteran 
has been diagnosed with chronic peripheral neuropathy.  In 
his substantive appeal, the Veteran wrote that he mistook 
symptoms of peripheral neuropathy for symptoms or jungle rot 
experienced during service in the Philippines during World 
War II.  His reports indicate that while peripheral 
neuropathy was not diagnosed until after service, he had a 
continuity of symptoms.

The medical evidence, consisting of private medical records 
from January 1993 to June 2005, reports diagnoses of 
peripheral neuropathy but that the etiology was unclear.  

VA is obligated to provide a medical examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

An examination is needed to obtain a medical opinion as to 
whether the Veteran's chronic peripheral neuropathy was 
incurred in or aggravated by his active duty service in 
Vietnam, in light of his presumed exposure to an herbicide 
agent.  

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009), redefined VA's duty to 
assist a Veteran  in the development of a claim.  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran  status; 2) existence of a disability; 3) 
a connection between the Veteran 's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran was not sent notice as to the information or 
evidence needed to establish a disability rating and an 
effective date for the claim on appeal in compliance with 
Dingess/Hartman.  The Veteran should be sent proper notice in 
connection with his claim for entitlement to service 
connection for peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA medical examination to determine 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the peripheral neuropathy had 
its onset in active service; or is 
otherwise the result of disease or injury 
in service (including exposure to an 
herbicide agent during Vietnam service).  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The rationale for the examiner's decision 
should be provided.  

2.  The RO or AMC should send the Veteran a 
notice letter including an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


